Citation Nr: 0843332	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-19 262	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965, with service in the Republic of Vietnam from October 
1964 to July 1965.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 2006, when service connection for 
PTSD was denied.  The veteran perfected a timely appeal of 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  Both parties to the appeal filed a 
joint motion for remand, which the Court granted in an Order 
of April 2008.  After receiving additional evidence and 
written argument from the veteran's attorney, the matter is 
once again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Initially, we observe that the veteran has been receiving VA 
medical care for mental health issues for some years now.  
However, the most recent VA records contained in the claims 
file are dated in 2002.  To obtain a complete picture of the 
veteran's diagnosis and treatment, recent records should be 
obtained for review by adjudicators.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

The veteran carries a diagnosis of PTSD which is in 
conformity with the DSM-IV.  His physicians have linked his 
PTSD to combat experiences in Vietnam.  We note, however, 
that the physician who rendered the initial diagnosis of PTSD 
erroneously interpreted the veteran's DD Form 214 as 
establishing that the veteran participated in combat, when in 
fact, the form contains nothing that conclusively establishes 
combat.  It identifies the veteran's military specialty as a 
wheeled vehicle mechanic.  Furthermore, as a legal matter, an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389, at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Thus, the crux of this case revolves around the third 
requirement, as the veteran's stressors have not been 
verified for the record.  The veteran has reported stressors 
including being under fire nearly every night with shells 
falling around him.  He also asserted he was exposed to fire 
while on cargo planes doing resupply.  Similarly, he asserts 
that he was required to reclaim dead bodies while on resupply 
missions.  He reported one incident during a re-supply 
mission when he left a unit of men under attack, knowing they 
would not survive without help and they were reportedly 
killed by the following day.  

In the joint motion for remand, the parties agreed that 
additional evidentiary development was required in the 
attempt to verify the veteran's claimed stressors.  Following 
the remand, however, the veteran's attorney apparently 
obtained copies of the duty officer's log reflecting the 
activities of the special forces unit to which the veteran 
was assigned from January 1965 to July 1965.  In accompanying 
written argument, the attorney asserts that this evidence is 
sufficient to prove the veteran was a combat participant and 
requests that the Board grant service connection for PTSD 
without further delay.

These duty logs do not confirm any of the veteran's reported 
stressors.  They do contain information showing that elements 
of the special forces group to which the veteran also was 
assigned was involved in combat operations.  However, while 
this may confirm the stressors of a special forces 
infantryman, it does not describe the role of a wheeled 
vehicle mechanic.  Thus, the Board finds that these newly-
submitted duty logs do not serve to support a grant of 
service connection in this case, and we will follow the 
Court's order to remand for further evidentiary development 
of the veteran's claimed stressor events through official 
channels.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to 2002 for inclusion 
in the file.

2.  Ask the proper Federal research group 
and/or custodian of the records for the 
U.S. Army's 5th Special Forces Group to 
attempt to verify the veteran's claims 
that between January 1965 to July 1965 he 
was in an area which was subject to 
frequent mortar attacks, and that an 
element of this Special Forces Group was 
killed the day after being re-supplied.  
Any indication that the veteran himself 
participated in any resupply missions 
would be helpful as well.  During this 
period, the veteran was assigned to HHC 
5th Special Forces Group, 1st Special 
Forces.  

3.  RO adjudicators should render a 
formal adjudication as to whether the 
veteran's claimed stressor event(s) have 
been adequately verified.

4.  IF a claimed in-service stressor is 
found to be supported by credible 
evidence, afford the veteran a VA 
examination to determine whether the 
veteran's PTSD may be medically 
associated with the identified in-service 
stressor.  The claims folder must be made 
available to the examiner for review.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  A 
complete rationale for all conclusions 
reached must be fully-explained. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

